Title: From George Washington to John Hancock, 25 December 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 25th December 1775

I had the honour to address myself to you the 19th instant, Since which I have received undoubted information—that the genuine instructions given to Connolly have not reached your hands—that they Are very artfully Concealed in the tree of his Saddle & coverd with Canvas So nicely, that they are Scarcely discernable—that those which were found upon him are intended to deceive—if he was caught—you will most Certainly have his Saddle taken to pieces in order to discover this deep Laid plot.
Inclosed is a Copy of General Howes Letter in answer to the one I wrote him the 18th instant the Conduct I am to observe towards Brigadier Prescott in Consequence of these letters—the Congress will oblige me by determining for me.
The Gentlemen by whom you Sent the money are arrived—the Sum they brought—tho Large is not Sufficient to answer the demands of the Army—which at this time are remarkably heavy—there is three months pay due—one months advance—two dollars for each blankett—the Arms which are Left by those who are dismissed, to be paid for—besides the demands which are on the Commissary and Quarter Master Generals—you will therefore see the necessity of another remittence—which I beg may be as Soon as you Conveniently Can.
I will take the oppertunity of the return of these Gentlemen—to Send Colonel Kirkland to you for examination—& that you may dispose of him, as to you may Seem proper.
A Committee from the General Court of this Province calld on me the other day—informing me that they were in great want of Ordance for defence of the Colony—that if what belongd to them, now in use here—was Kept for the Continent, they will be under the necessity of provideing themselves with others—of Course what is Kept must be paid for—there are many of the Cannon of very Little use, Such of them as are good I cannot at present part with perhaps when I receive the

Supply from Newyork and Canada, it may be in my power to Spare them Mr Wadsworth has Sent in his report, respecting Cape Cod harbour Copy of which you will receive herewith, allso a Letter from a Mr Jacob Bayley, put into my hands by Colonel Little—it Contains Some things that may not be unworthy the Consideration of Congress.
We have made good progress in the works on Leechmores point they woud have been finishd’ere this—but for the Severity of the weather, which prevents our people from working.
I received a Letter from Governor Cooke which expresses the fears of the people of Rhode Island—Lest the Ships, which we had information were Saild with Some troops on board—were destin’d for Newport—I Sent Major General Lee there—to point out to them Such defence as he may think the place Capable of—I Sincerely wish he may be able to do it with effect—as that place in its present State, is an asylum for Such as are disaffected to American Liberty.
Our returns of Inlistments to this day Amount to 8500 men. I have the honor to be Sir Your most Ob. H. St

Go: Washington


P.S. inclosed is an estimate of the demands of the Army.

